Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 1 of 7

AO 98 (Rev. 12/11) Appearance Bond

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America )
V. )
) Case No. 20CR188

RUBEN WEIGAND )
: —_ Defendant )

APPEARANCE BOND

Defendant’s Agreement

I, ___RUBEN WEIGAND | (defendant), agree to follow every order of this court, or any

court that considers this case, and I further agree that this bond may be forfeited if I fail:
( X ) to appear for court proceedings;
( X ) _ ifconvicted, to surrender to serve a sentence that the court may impose; or
( X ) to comply with all conditions set forth in the Order Setting Conditions of Release.

Type of Bond
( _) (1) This is a personal recognizance bond.
(_) (2) This is an unsecured bond of $ -
(X ) (3) This is a secured bond of $ 3,000,000.00 ss, Secured by:
(X ) (a) $ 470,000.00 = ~———_, in cash deposited with the court.

( _) (b) the agreement of the defendant and each surety to forfeit the following cash or other property

(describe the cash or other property, including claims on it — such as a lien, mortgage, or loan — and attach proof of
ownership and value):

If this bond is secured by real property, documents to protect the secured interest may be filed of record.

( ) (c) a bail bond with a solvent surety (attach a copy of the bail bond, or describe it and identify the surety):

Forfeiture or Release of the Bond

Forfeiture of the Bond. This appearance bond may be forfeited if the defendant does not comply with the above
agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
security for the bond, if the defendant does not comply with the agreement. At the request of the United States, the court

may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
interest and costs.
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 2 of 7

AO 98 (Rev. 12/11) Appearance Bond

 

Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (1) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

Declarations

Ownership of the Property. 1, the defendant — and each surety — declare under penalty of perjury that:

(1) all owners of the property securing this appearance bond are included on the bond;

(2) the property is not subject to claims, except as described above; and

(3) I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
while this appearance bond is in effect.

Acceptance. I, the defendant — and each surety — have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance Bond.

I, the defendant — and each surety — declare under penalty of perjury that this information is true. (See 28 U.S.C

 
  

Date: & Ock Zolo_ Ft cece ns
Defendant'sSignature RUBEN WEIGAND

Surety/property owner — printed name

Surety/property owner — signature and date

Surety/property owner — printed name property owner — stat th ” -

Surety/property owner — signature and date

Surety/property owner — printed name “‘Sureh per r— ature ate

Surety/property owner — signature and date

CLERK OF COURT
Date: ee ee ag EI
Signature of Clerk or Deputy Clerk. 7
Approved.
Date:

- AUSA's Signature CHRISTOPHER DIMASE
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 3 of 7

AO 199A (Rev. 06/19) Order Setting Conditions of Release

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York

United States of America
Vv.

RUBEN WEIGAND

Case No. 20CRI188

7 Defendant _
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 34 U.S.C. § 40702.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at:

on

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 4 of 7

AO 199B (Rev. 12/11) Additional Conditions of Release

 

ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

( ) (6) The defendant is placed in the custody of:

Person or organization ee
Address (only if above is an organization)

Cityandstate eee ee _ ee ; Tel. No. ee ——
who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer in the custodian’s custody.

Signed: _ _ a oe :
Custodian Date

(X) (7) The defendant must:

 

 

 

 

( X ) (a) submit to supervision by and report for supervision to the PRETRIAL SERVICES FOR STRICT ,
telephone number no later than a

( ) (b) continue or actively seek employment.

( ) (c) continue or start an education program.

( X ) (d) surrender any passport to: _PRETRIAL SERVICES ee a

( X ) (e) not obtain a passport or other international travel document.

( ) @ abide by the following restrictions on personal association, residence, or travel: eo Se

(_) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
including: a Se a ee _ aaa

( ) (h) get medical or psychiatric treatment: — ee ee

( ) @ returntocustodyeach ===—————s at'_~S—SSsé loc anfter being released at _ ____ o’clock for employment, schooling,
or the following purposes: ee a a ee

( ) G) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
necessary.

( ) (k) not possess a firearm, destructive device, or other weapon.

( ) () not use alcohol ( ) at all ( ) excessively.

( _) (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
medical practitioner.

( _) (a) submit to testing fora prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random
frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited
substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited
substance screening or testing.

( ) (©) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
supervising officer.

( X ) (p) participate in one of the following location restriction programs and comply with its requirements as directed.

( ) @ Curfew. You are restricted to your residence every day ( )from to 5 or ( ) as
directed by the pretrial services office or supervising officer; or

( _) Gi) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( X ) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

( X ) (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
requirements and instructions provided.

(__) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
supervising officer.

( ) (2) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including

arrests, questioning, or traffic stops.
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 5 of 7

 

ADDITIONAL CONDITIONS OF RELEASE

(K)) (s) 1. Weigand will sign a $3 million personal recognizance bond, secured by $470,000 in cash collateral
provided by Weigand’s close friends and family, and seven financially responsible co-signers who
shall sign the bond to the extent of $1.15 million. The defense shall promptly identify the seven
financially responsible co-signers to the Government; but regardless of whether the Government finds
them satisfactory, that will not delay defendant’s release. However, if the Government finds that the
co-signers are unsatisfactory to the Government, then the Government can apply to the Court for
further action, even including remand.

2. Weigand must be released from the facility where he is currently housed in Santa Ana, California,
by no later than Friday, October 9, 2020. Weigand will be released to the custody of the retained
private security guards and transported from California to New York by plane under the supervision of
said guards, at his own expense, by no later than Friday, October 9, 2020.

3. Immediately upon Weigand’s arrival in New York, he shall be escorted by his private security
guards to an apartment in Manhattan rented at his expense, the location of which shall be furnished
beforehand to Pre-Trial Services and the Government. He shall remain there at all times of day and
night but may leave to meet his counsel at their New York office under the supervision of armed
security guards. Any other exceptions must be expressly authorized by Pre-Trial Services or this Court,
in writing, in advance.

4. Weigand’s detention in the rented apartment will be secured at all times by on-premises armed
security guards, paid for by Weigand.

5. Weigand will give his express consent in writing to the use of reasonable force by the armed
security guards to thwart any attempt to flee or to leave his apartment for any reason not authorized by
this Order, Pre-Trial Services, or the Court. In addition, the Court hereby authorizes such use of force.
6. With the exception of Weigand’s counsel, who will be permitted to visit Weigand freely, any
visitors for Weigand will require express pre-approval in writing by Pre-Trial Services.

7. Weigand will be subject to strict supervision and electronic GPS monitoring, as directed by
Pre-Trial Services.

8. Weigand will execute a waiver of his right to challenge extradition from both Germany and
Luxembourg.

9. Santa Ana Jail shall release Weigand into the custody of the private security guards described above
no later than Friday, October 9, 2020.

DEFENSE COUNSEL

NAME: Shriram Harid

PHONE NUMBER: (212) 698-3500

EMAIL ADDRESS :shriram.harid@dechert.com
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 6 of 7

AO 199C (Rev. 09/08) Advice of Penalties
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: RUBEN WEIGAND Case No. 20CR188
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. | promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and ions set forth above.

   

Date: & Oct foro

~ Defendant’s Signaure RUBEN WEIGAND
— Saud G Pen A 4 CA

City and State

 

Directions to the United States Marshal

(__) The defendant is ORDERED released after processing.
) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant
has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Date:

Judicial Officer's Signature

 

AUSA's Signature CHRISTOPHER DIMASE

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S. ATTORNEY U.S. MARSHAL
Case 1:20-cr-00188-JSR Document 113 Filed 10/08/20 Page 7 of 7

AO 199C (Rev. 09/08) Advice of Penalties

 

 

Southern District cf New York

The Erenx
Manhattan
Westchester
Reckiand
Dutchess
Crange
Putnam
Sullivan

Eastern District of wew York
Ereckbyn (Fings County)

Queens (Queens County)
Staten Island (Richmond County)

 
 
 
 
 
 
 
 
 
 
 
 
   
